DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitations "the first layer" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of a prompt examination the examiner reads claim 3 as the following:
3. The drive backplane according to claim 2, wherein the first active layer comprises a first undoped region and a first doped regions located on two sides of the first undoped region; and the first source is connected to the first active layer located at the first doped region, and the first drain is connected to first active layer located at the first doped region. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, and 18-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al., US2021/0306587 (corresponding to US 11,445,138), in view of Wu, US 2019/0252637.
In re Claim 1, Tomita discloses a drive backplane, comprising a base plate ([0080]) and multiple drive modules (11, 12, 13, 14, 15, 16, 17, 18,  19) disposed on the base plate, wherein each said drive module (11, 12, 13, 14, 15, 16, 17, 18,  19) comprises a reset transistor (10233; 10238), a read transistor 14 ([0331]), an amplifier transistor (1633; 10235; 10240) and a memory capacitor C (Fig. 2); the reset transistor (10233; 10238) is connected to the memory capacitor C, and the reset transistor (10233; 10238), is configured to reset the memory capacitor C; the memory capacitor  C is connected to a photosensor 10231, and the memory capacitor C is configured to store an electric signal generated by the photosensor 1021; the amplifier transistor (1633; 10235; 10240) is connected to the memory capacitor C, and the amplifier transistor (1633; 10235; 10240) is configured to amplify the electric signal stored in the memory capacitor C; the read transistor 14 is connected to the amplifier transistor (10235; 10240), and the read transistor 14 is configured to read an electric signal amplified by the amplifier transistor (1633; 10235; 10240) (Figs. 1, 2, 3, 6, 7, 9, 10, 11, 13-20; [0069 – 0382]).
Tomita does not specify that an active layer in the amplifier transistor (1633; 10235; 10240) is made of amorphous silicon or an oxide semiconductor.
Wu teaches that an active layer 1061C in the amplifier transistor 1061 ([0032]) is made of amorphous silicon or an oxide semiconductor (Figs. 3, 7, 9-12, and A; [0027 -0054]).
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute an active layer in the amplifier transistor of Tomita with an active layer of Wu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Wu’s Fig. 12 annotated to show the details cited
In re Claim 2, Tomita taken with Wu discloses the drive backplane according to claim 1, wherein the reset transistor (Wu: [0033]) ( marked as RsT in Fig. A) comprises a first active layer 1061C (Wu: Fig. 3, marked as 1AL in Fig. A), a first grid insulating layer 1067 in Fig. 3; marked as 1GIL in Fig. A), a first gate (1061G in Fig. 3; 1G in Fig. A), an interlayer dielectric layer (1068; ILDL in Fig. A) and a first source- drain electrode ((1061S, 1061D) in Fig. 3; (1SE, 1DE) in Fig. A) ) that are sequentially disposed on a side of the base plate 1023; wherein, a first source (1061S; 1SE) in the first source-drain electrode ((1061S, 1061D); (1SE, 1DE) is connected to the first active layer (1061C; 1AL)  by means of a first via hole (wherein 1061S located) penetrating through the interlayer dielectric layer (1068; ILDL), and a first drain (1061D; 1D) in the first source-drain electrode ((1061S, 1061D); (1SE, 1DE)) is connected to the first active layer (1061C; 1AL)  by means of a second via hole (wherein 1061D located) penetrating through the interlayer dielectric layer (1068; ILDL) (Wu: Fig. 3 and A).
In re Claim 5, Tomita taken with Wu discloses the drive backplane according to claim 2, wherein the read transistor (Marked as ReT in Fig. A) comprises a second active layer 2AL, the first grid insulating layer 1GIL, a second gate 2G, the interlayer dielectric layer 1LDL and a second source-drain electrode (2S, 2D) that are sequentially disposed on a side of the base plate 1023; a second source 2S in the second source-drain electrode (2S, 2D) is connected to the second active layer 2AL by means of a third via hole (wherein 2S located) penetrating through the interlayer dielectric layer 1LDL, and a second drain 2D in the second source-drain electrode (2S, 2D) is connected to the second active layer 2AL by means of a fourth via hole (wherein 2D located) penetrating through the interlayer dielectric layer 1LDL; wherein, the first active layer 1AL and the second active layer 2AL are disposed on a same layer, the first gate 1G and the second gate 2G are disposed on a same layer, and the first source-drain electrode (1SE, 1DE) and the second source-drain electrode (2S, 2D) are disposed on a same layer (Fig. A).
In re Claim 18, Tomita discloses a manufacturing method of a drive backplane, comprising providing a base plate ([0080]); and forming multiple drive modules (11, 12, 13, 14, 15, 16, 17, 18,  19) on the base plate, wherein each said drive module (11, 12, 13, 14, 15, 16, 17, 18,  19) comprises a reset transistor (10233; 10238), a read transistor 14 ([0331]), an amplifier transistor  (1633; 10235; 10240)  and a memory capacitor C; wherein, the reset transistor (10233; 10238) is connected to the memory capacitor C, and the reset transistor (10233; 10238) is configured to reset the memory capacitor C; the memory capacitor C is connected to a photosensor 10231, and the memory capacitor C is configured to store an electric signal generated by the photosensor 10231; the amplifier transistor (1633; 10235; 10240) is connected to the memory capacitor C, and the amplifier transistor (1633; 10235; 10240) is configured to amplify the electric signal stored in the memory capacitor C; the read capacitor C is connected to the amplifier transistor (1633; 10235; 10240), and the read capacitor 151 is configured to read the electric signal amplified by the amplifier transistor (1633; 10235; 10240) (Figs. 1, 2, 3, 6, 7, 9, 10, 11, 13-20; [0069 – 0382]).
Tomita does not specify that an active layer in the amplifier transistor (1633; 10235; 10240) is made of amorphous silicon or an oxide semiconductor.
Wu teaches that an active layer 1061C in the amplifier transistor 1061 ([0032]) is made of amorphous silicon or an oxide semiconductor (Figs. 3, 7, 9-12, and A; [0027 -0054]).
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute an active layer in the amplifier transistor of Tomita with an active layer of Wu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
In re Claim 19, Tomita taken with Wu discloses a detection substrate, comprising a photosensor, and the drive backplane according to claim 1, wherein the photosensor 10231 is connected to the drive backplane 10 (Tomita: Figs. 1, 2, 3, 6, 7, 9, 10, 11, 13-20; [0069 – 0382]).
In re Claim 20, Tomita taken with Wu discloses detection device, comprising the detection substrate according to claim 19 (Tomita: Figs. 1, 2, 3, 6, 7, 9, 10, 11, 13-20; [0069 – 0382]).

Claims 3-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita and Wu as applied to claim 2 above, and further in view of Wong, Beyond the conventional transistor, 2002, IBM J. RES. & Dev., Vol. 46, No 2/3 pp 133- 145, (May 2002).
In re Claim 3, Tomita taken with Wu discloses all limitations of claim 3 including that the first active layer 1061C (Wu: Figs. 3, 12 and A) comprises a channel and a first doped regions (source contact, drain contact) (Wu: [0032]) located on two sides of  channel; and the first source (1061S; 1SE) is connected to the first active layer 1061C located at the first doped region (source contact, drain contact), and the first drain (1061D; 1D) is connected to the first active layer 1061C located at the first doped region (source contact, drain contact) (Figs. 1, 12, and A), except for that the channel is the first undoped region. 
The difference between the Applicant’s claim 3 and Tomita-Wu’s references is in that the channel is undoped. 
Wong teaches a transistor wherein the first active layer (n+, i, n+) comprises a first undoped region (marked as i) and a first doped regions (marked as n+) located on two sides of the first undoped region i (Figs. 4, 9, 14, 16, pages 133-156).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the transistor of Tomita-Wu with Wong’s transistor having undoped channel, because carrier transport in the  FET with an undoped channel is superior to that in conventional FETs as taught by Wong (page 145, left column).
In re Claim 4, Tomita taken with Wu and Wong discloses all limitations of claim 4 except for that in case where the reset transistor RsT (Fig. A) is a P- type transistor, the first doped regions (source contact, drain contact) (Wu: [0032]) are doped with boron ions; or, in case where the reset transistor  RsT is an N-type transistor, the first doped regions (source contact, drain contact) (Wu: [0032]) are doped with phosphorus ions. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first doped regions  doped with boron ions and an N-type transistor, the first doped regions are doped with phosphorus ions since it was known in the art that it is well-known practice (MPEP2144.I.). See for example, a textbook Sze, “Semiconductor Device, Physics and Technology”, 1985, John Wiley & Sons, pp 37-38. Let’s note that Sze’s reference is cited here only as an evidence of common knowledge. 
In re Claim 6, Tomita taken with Wu discloses all limitations of claim 6 except for that the first active layer 2AL (Fig. A) comprises a second undoped region and a second doped regions located on two sides of the second undoped region; and the second source is connected to the second active layer located at the second doped region, the second drain is connected to the second active layer located at the second doped region.
Wong teaches a transistor wherein the first active layer (n+, i, n+) comprises a first undoped region (marked as i) and a first doped regions (marked as n+) located on two sides of the first undoped region i (Figs. 4, 9, 14, 16, pages 133-156).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the transistor of Tomita-Wu with Wong’s transistor, due to improvement in device performance as taught by Wong (page 133, left column).
In re Claim 7, Tomita taken with Wu and Wong discloses all limitations of claim 7 except for that in case where the reset transistor ReT (Fig. A) is a P- type transistor, the first doped regions (source contact, drain contact) (Wu: [0032]) are doped with boron ions; or, in case where the reset transistor  ReT is an N-type transistor, the first doped regions (source contact, drain contact) (Wu: [0032]) are doped with phosphorus ions. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first doped regions  doped with boron ions and an N-type transistor, the first doped regions are doped with phosphorus ions since it was known in the art that it is well-known practice (MPEP2144.I.). See for example, a textbook Sze, “Semiconductor Device, Physics and Technology”, 1985. John Wiley & Sons, pp 37-38. Let’s note that Sze’s reference is cited here only as an evidence of common knowledge.
In re Claim 8, Tomita taken with Wu discloses the drive backplane according to claim 5, wherein the first active layer 1AL and the second active layer 2AL (Fig. A) are made of polysilicon (Wu: [0032]).

Allowable Subject Matter
Claims 9 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent on the rejected base claim 5, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 9: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 9 as: “the second source in the second source-drain electrode is connected to a third drain in the third source-drain electrode by means of a fifth via hole penetrating through the interlayer dielectric layer; wherein, an orthographic projection of the third active layer on the base plate does not overlap with an orthographic projection of the buffer layer on the base plate”, in combination with limitations of Claims 1-3 and 5 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893